Citation Nr: 0308824	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  03-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Kentucky 
from September 1975 to April 1976, and had a period of active 
duty for training from February 21, 1976, to April 7, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a January 2003 statement the appellant requested a hearing 
before a hearing officer at the RO, and also a 
videoconference hearing before a Veterans Law Judge.  The 
appellant failed to report for a scheduled hearing before a 
hearing officer in March 2003, and thereafter also failed 
without explanation to report for a scheduled videoconference 
hearing before a Veterans Law Judge in April 2003; the 
appellant has not requested another hearing before a Veterans 
Law Judge, and the Board therefore concludes that he no 
longer desires a Board hearing.  See 38 C.F.R. § 20.700(e) 
(2002).


FINDINGS OF FACT

1.  The appellant fractured his left wrist prior to his 
service in the Army National Guard of Kentucky and his period 
of active duty for training from February to April 1976.

2.  The appellant's left wrist disability did not chronically 
worsen during or as a result of his period of active duty for 
training.




CONCLUSION OF LAW

The appellant does not have residuals of a left wrist 
fracture that are the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
101(2), 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, during the pendency of the instant 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided with 
notice of the November 2001 rating decision from which the 
current appeal originates.  In response to his notice of 
disagreement with the above rating decision, the appellant 
was provided with a statement of the case in December 2002 
which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board notes that the 
December 2002 statement of the case provided the appellant 
with the regulations implementing the VCAA.  In addition, the 
RO in July 2001 advised the appellant of the evidence 
necessary to substantiate his claim, and specifically 
informed him of what evidence VA would obtain for him and of 
what evidence he was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case informed the appellant of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the July 2001 correspondence 
notified the appellant as to which evidence would be obtained 
by him and which evidence would be retrieved by VA.  It is 
clear from submissions by and on behalf of the appellant that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant were obtained by the RO.  
In this regard the Board notes that a May 2002 statement by 
an attorney suggests that the appellant had applied 
unsuccessfully for disability benefits from the Social 
Security Administration (SSA), although no mention was made 
of any left wrist condition.  Notably, however, neither the 
attorney nor the appellant has suggested that any SSA records 
are pertinent to the instant appeal.  Nor has the appellant 
or his representative requested that VA obtain any records 
from SSA.  

The Board notes that the appellant has not been afforded a VA 
examination in connection with his appeal.  As will be 
discussed in further detail below, the appellant's left wrist 
disability existed prior to his entry into service, and there 
is a medical opinion from service physicians to the effect 
that the disability did not undergo aggravation in service.  
The only evidence in the instant case suggesting aggravation 
of the disability in service consists of the lay statements 
of the appellant himself.  However, since there is no 
indication that the appellant is qualified through education, 
training or experience to offer medical opinions, as a 
layperson his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002)).  In 
short, the Board finds that the record contains sufficient 
competent evidence on which to adjudicate the instant claim, 
and that a VA examination of the appellant is therefore not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Factual background

Service medical records show that at his enlistment 
examination in September 1975, the appellant reported a 
history of a left wrist fracture occurring two years 
previously; no sequelae were identified on examination.  In 
March 1976 the appellant was evaluated for left wrist 
problems with decreased grip and tenderness; he was noted to 
have fractured the wrist prior to service and to have 
undergone a bone graft procedure previously.  On orthopedic 
consultation on March 8, 1976, the appellant presented with 
complaints of left hand and wrist pain.  He reported 
fracturing his left navicular in 1972, which was treated by a 
bone graft, and he indicated that since the fracture, he had 
experienced persistent non-union and pain in the wrist.  He 
also reported that he had worked as a laborer prior to 
service but had been fired because he was unable to use his 
left hand.  The appellant indicated that he currently 
experienced hand pain with pushups and with heavy lifting.  
Physical examination disclosed snuffbox pain and a volar scar 
over the wrist.  Range of left wrist motion testing disclosed 
dorsiflexion to 40 degrees and volar flexion to 60 degrees; 
pain was noted at the extremes of motion.  X-ray studies 
showed the presence of non-union of the left carpal 
navicular.  The examiner concluded that the appellant's non-
union of the left carpal navicular existed prior to service, 
and that the appellant was unfit for entry and retention.

The appellant underwent a Medical Board proceeding on March 
9, 1976, at which time he reported that his left wrist had 
caused him difficulty for some time, and at times was 
painful.  He indicated that he received a bone graft prior to 
service encompassing the area from his elbow to his wrist.  
The Medical Board concluded that the appellant had a non-
union of the left carpal navicular which had existed prior to 
service and which had not been aggravated by service.  The 
appellant was thereafter discharged on recommendation of the 
Medical Board as not medically qualified for continuance on 
active duty.

In several statements on file the appellant contends that he 
re-fractured his left wrist in service when a pot fell onto 
the joint while he was working in a kitchen.  He indicates 
that he experiences left wrist pain, and that he sometimes is 
unable to use his left hand to pick up objects.  

On file are private medical records for April 2001 to August 
2002 which show treatment for left wrist and hand problems.  
X-ray studies showed the presence of an un-united left 
scaphoid fracture with collapse of the proximal carpal row, 
as well as post-traumatic osteoarthritic changes at the 
distal radius articular surface.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Active service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a) (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.304, 3.306(b) (2002).  

The Board notes that the appellant has only served on active 
duty for training in the Army National Guard, and that 
service connection is not in effect for any disability; he is 
therefore not accorded the presumption that he was of sound 
condition prior to his entrance into service.  See 
38 U.S.C.A. §§ 101(2), 101(24), 1111, 1137 (West 2002); 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  In 
addition, the appellant reported at his entrance examination 
that he had fractured his left wrist prior to service, and 
repeated this history on several occasions in service, 
additionally noting that he had experienced left wrist 
problems since the fracture and had required a bone graft 
prior to service; his service physicians concluded that his 
left wrist condition had existed prior to service.  The Board 
therefore concludes that the appellant's left wrist 
disability existed prior to service.  See 38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

Although the appellant reported, while on active duty for 
training, symptoms of left wrist pain with activities such as 
pushups and heavy lifting, and was noted to have decreased 
grip strength, he reported that he had experienced similar 
complaints even before service.  Moreover, although he was 
asymptomatic at his entrance into National Guard duty in 
September 1975, a Medical Board in service, comprised of 
physicians, reviewed the appellant's history, and following 
evaluation of the appellant nevertheless concluded that the 
left wrist disability had not undergone aggravation in 
service.

The Board notes that while the appellant contends that he re-
fractured his left wrist in service in an accident, his 
service medical records are entirely silent for any mention 
by him of such an accident, and are otherwise negative for 
any suggestion that he re-fractured his left wrist.  Indeed, 
his service physicians concluded that his left wrist 
condition had existed prior to service.

In essence, the only evidence in favor of the appellant's 
claim consists of the statements of the appellant himself.  
However, since there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions, as a layperson his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2002).  

In sum, the appellant's left wrist disability existed prior 
to service, his service physicians concluded that the 
disability did not worsen in service, and there is no 
competent evidence on file suggesting that the left wrist 
disability was aggravated during active duty for training or 
began during this period of active duty for training.  In 
light of the above, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for residuals of a left wrist fracture is 
not warranted.


ORDER

Entitlement to service connection for residuals of a left 
wrist fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

